DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment filed 5/31/2022 is acknowledged.
Claims 1, 3, 9, 11, 12, 14, 15, 17, 18, and 20 are amended.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 4/12/2022. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner. 

Response to Amendment
Amendments filed on 5/31/2022 are entered for prosecution. Claims 1-20 remain pending in the application. The amendments change the scopes of the previously presented claims. New grounds of rejections are applied to the amended claims and the current Office Action is made FINAL as necessitated by the clam amendments.
Applicant’s amendments to the claim 15 have overcome the objection to the claim 15 previously set forth in the Non-Final Action mailed 3/29/2022.
Applicant’s amendments to the claims 1 and 15 have overcome the 112(b) Rejections to the claims 1-8 and 15-19 previously set forth in the Non-Final Action mailed 3/29/2022.

Response to Arguments
Applicant’s arguments with respect to independent claims 1, 9, 15, and 20 (pages 8-11) in a reply filed 5/31/2022 have been considered but are moot because the arguments are based on newly changed limitations in the amendment and new ground of rejections using newly introduced references [or a newly introduced portion of an existing reference] are applied in the current rejection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4, 7, 9, 15, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cheng et al. (US 2009/0280812 A1, hereinafter Cheng).

Regarding claim 1:
	Cheng teaches a method for handover processing by a terminal device (Fig. 4B, Fig. 8 and para. [0084] teach wherein “example operations for MS-autonomous handover from a CDMA EVDO network to a WiMAX network”), the method comprising: 
initiating a connection to a first target network device (para. [0091] teaches wherein “Depending on the results of the WiMAX BS scan, the MS may autonomously determine whether to initiate a handover to the WiMAX BS”; para. [0092] teaches wherein “The MS may then initiate network entry access and set up a new data session and connection with the selected WiMAX BS”, wherein the WiMAX BS is equivalent to the first target network device); 
maintaining a connection with a source network device (para. [0092] teaches wherein “If the decision to handover to a WiMAX BS is made … the MS may send a Connection Close message to the CDMA BS in an effort to close the data connection with the CDMA EVDO network and enter a dormant state”, wherein the CDMA BS is equivalent to the source network device and entering a dormant state with the CDMA BS is equivalent to maintaining a connection with the CDMA BS.); and 
when the connection with the first target network device fails, returning to the connection with the source network device (para. [0093] teaches wherein “if the handover to the WiMAX network fails before a predetermined deadline, the MS may still return to the CDMA EVDO network using the reactivation from dormancy procedure specified in the CDMA EVDO standards to resume the previous data session.”) and initiating a connection to a second target network device (para. [0093] teaches wherein “if no WiMAX BSs are found in the candidate set, the MS may begin a fresh WiMAX channel search in order to identify possible WiMAX BSs for access.”; para. [0094] teaches wherein “Thereafter, the MS may scan for WiMAX BSs and include all possible WiMAX BSs in the candidate set …, choose the handover target, perform initial network entry to the target WiMAX BS, and set up the new data session and connection”, wherein the choosing the handover target in the candidate set is equivalent to “initiating a connection to a second target network device”).

Regarding claim 4:
As discussed above, Cheng teaches all limitations in claim 1.
	Cheng further teaches wherein the initiating the connection to the second target network device comprises: selecting the second target network device from at least one target network device (para. [0094] teaches wherein “Thereafter, the MS may scan for WiMAX BSs and include all possible WiMAX BSs in the candidate set”); and initiating the connection to the second target network device (para. [0094] teaches wherein “…, choose the handover target, perform initial network entry to the target WiMAX BS, and set up the new data session and connection”).

Regarding claim 7:
As discussed above, Cheng teaches all limitations in claim 1.
	Cheng further teaches wherein when initiating the connection to the second target network device (para. [0094] teaches wherein “Thereafter, the MS may scan for WiMAX BSs and include all possible WiMAX BSs in the candidate set …, choose the handover target, perform initial network entry to the target WiMAX BS, and set up the new data session and connection”, wherein the choosing the handover target is equivalent to “initiating a connection to a second target network device”), the method further comprises: maintaining the connection with the source network device (para. [0092] teaches wherein “If the decision to handover to a WiMAX BS is made … the MS may send a Connection Close message to the CDMA BS in an effort to close the data connection with the CDMA EVDO network and enter a dormant state”, wherein the CDMA BS is equivalent to the source network device and entering a dormant state with the CDMA BS is equivalent to maintaining a connection with the CDMA BS. Also, para. [0099] teaches wherein “The methods and apparatus may involve entering idle mode before completing handover to the second RAT and requesting a serving base station (BS) to retain MS service and operational information, as well as service flow station information.”).

Regarding claim 9:
	Claim 9 is directed towards a method for handover processing by a source network device (see, Cheng: Fig. 4B, CDMA BS 410), the method comprising the features of claim 1 from the perspective of the source network device. Chen further teaches wherein the terminal device is a terminal device located in a coverage area of the source network device (see, Cheng: para. [0080], “the MS 420 may move outside the coverage area of a CDMA BS 410 and enter the coverage area of a WiMAX BS 104. While transitioning from a CDMA cell 404 to a WiMAX cell as shown, the MS 420 may enter a coverage overlap area 408 where the MS is able to receive signal from both networks.” Accordingly, the MS 420 (i.e., a terminal device) is located in the coverage area of the source network device (i.e., CDMA BS 410) whiling processing a handover to a target network device (i.e., WiMAX BS 104).) Therefore, claim 9 is also rejected under similar rationale to claim 1.

Regarding claim 15:
	Claim 15 is directed towards a terminal device (see, Cheng: Fig. 2, Wireless Device 202), comprising: a processor (see, Cheng: Fig. 2, Processor 204) and a memory (see, Cheng: Fig. 2, Memory 206) for storing a computer program executable on the processor, wherein when the computer program is executed on the processor, the execution causes the terminal device to perform the method of claim 1. Therefore, claim 15 is also rejected under similar rationale to claim 1.

Regarding claim 20:
	Claim 20 is directed towards a source network device (see, Cheng: Fig. 13, Base Station 1300), comprising: a processor (see, Cheng: Fig. 13, Processor 1310) and a memory (see, Cheng: Fig. 13, Memory 1320) for storing a computer program executable on the processor, wherein when the computer program is executed on the processor, the execution causes the source network device (see, Cheng: Fig. 4B, CDMA BS 410) to perform the method of claim 9. Therefore, claim 20 is also rejected under similar rationale to claim 9.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 10, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng in view of Paladugu et al. (US 2019/0253945, hereinafter Paladugu) claiming benefit to and fully-supported by US provisional applications 62/631,479 filed Feb. 15, 2018.

Regarding claim 2:
As discussed above, Cheng teaches all limitations in claim 1.
	Cheng does not explicitly teach wherein when initiating the connection to the first target network device, and maintaining the connection with the source network device, the method further comprises: retaining a first protocol stack and a first related key with the source network device, and performing maintenance on a second protocol stack and a second related key with the first target network device, wherein the first related key is different from the second related key.
	In the same field of endeavor, Paladugu teaches wherein when initiating the connection to the first target network device, and maintaining the connection with the source network device, the method further comprises: retaining a first protocol stack and a first related key with the source network device, and performing maintenance on a second protocol stack and a second related key with the first target network device, wherein the first related key is different from the second related key (see, Paladugu: Fig. 9A, reference number 920: Make-Before-Break (MBB) Execution Phase. Para. [0118] teaches wherein “a common PDCP entity on the UE associated with the bearers for the two protocol stacks … maintains security keys of the source protocol stack and the target protocol stack. … the source CU and target CU may have different security keys as the source CU and the target CU may employ different PDCP entities.”, support is found in para. [0089-0090] of 62/631,479).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Cheng with the teachings of Paladugu in order to perform MBB (Make-Before-Break) handover (see, Paladugu: para. [0118], support is found in para. [0089-0090] of 62/631,479.). 

Regarding claim 10:
Claim 10 is directed towards the method of claim 9 that is further limited to perform the similar features to claim 2. As such, claim 10 is rejected under similar rationale to claim 2.

Regarding claim 16:
Claim 16 is directed towards the terminal device of claim 15 that is further limited to perform the similar features to claim 2. As such, claim 16 is rejected under similar rationale to claim 2.

Claims 3 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng in view of Paladugu further in view of of Kadiri et al. (US 2020/0022039 A1, hereinafter Kadiri) claiming benefit to and fully-supported by US provisional applications 62/696,180 filed Jul. 10, 2018.

Regarding claim 3: 
As discussed above, Cheng in view of Paladugu teaches all limitations in claim 2.
	Cheng in view of Paladugu does not explicitly teach wherein a failure in the connection with the first target network device comprises at least one of the following: a random access failure; handover timeout; and SCG reconfiguration timeout.
In the same field of endeavor, Kadiri teaches wherein a failure in the connection with the first target network device comprises at least one of the following: a random access failure; handover timeout (see, Kadiri: para. [0058], “the UE may detect that a timer has expired prior to completing a handover of the UE from the source BS to the target BS, support is found in para. [0057] of 62/696,180); and SCG reconfiguration timeout.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Cheng in view of Paladugu to the teachings of Kadiri in order to maintain communications with the source BS after handover is failed and to provides a way for the UE to handle a handover failure while reducing or eliminating ping-pong handover signaling as a result of the handover failure, to improve reliability of the handover during a handover failure, and/or the like (see, Kadiri: para. [0061], support is found in para. [0060] of 62/696,180). 

Regarding claim 17:
Claim 17 is directed towards the terminal device of claim 16 that is further limited to perform the similar features to claim 3. As such, claim 17 is rejected under similar rationale to claim 3.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Cheng in view of Paladugu further in view of Kim et al. (US 2019/0246323 A1, hereinafter Kim) claiming benefit to and fully-supported by US provisional applications 62/627,208 filed Feb. 7, 2018.

Regarding claim 11:
As discussed above, Cheng in view of Paladugu teaches all limitations in claim 10.
Cheng in view of Paladugu doe not explicitly teach wherein the method further comprises one of the following: selecting a second target network device based on a measurement report corresponding to at least one target network device; and randomly selecting the second target network device from the at least one target network device.
In the same field of endeavor, Kim teaches wherein the method further comprises one of the following: selecting a second target network device based on a measurement report corresponding to at least one target network device; and randomly selecting the second target network device from the at least one target network device (see, Cheng: para. [0132] teaches wherein “the source base station may make decision based on the measurement report and radio resource management (RRM) information to hand off the UE”. Para. [0166] teaches wherein “The reselecting candidate target cell condition (i.e. condition for reselecting candidate target cell) may include channel quality threshold for each candidate target cell comparing with channel quality of the other target candidate cells. For instance, one common threshold may be provided for all candidate target cell. Alternatively, for instance, different threshold may be provided for each candidate target cell.” Para. [0168] teaches wherein “The reselecting candidate target cell condition may include time based triggering information to reselect the candidate target cell. This information may be a value or a timer. If the network provides the time based triggering information as a value, the value may be used to scale a mobility validity timer. For instance, the mobility validity timer may be received from the network. For instance, the mobility validity timer may be T304 or T307. For instance, one common information may be provided for all candidate target cell. Alternatively, for instance, different value may be provided for each candidate target cell.”, support is found in page 16 of 62/627,208).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Cheng in view of Paladugu with the teachings of Kim in order for the source base station to make decision for reselecting candidate target cell to hand off the UE based on the measurement report and radio resource management (RRM) information to hand off the UE (see, Kim: para. [0132], support is found in page 16 of 62/627,208).

Claims 5, 6, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng in view of Park (US 2019/0104452 A1, hereinafter Park).

Regarding claim 5:
As discussed above, Cheng teaches all limitations in claim 4.
	Cheng does not explicitly teach wherein after initiating the connection to the second target network device, the method further comprises: sending first indication information to the source network device if the connection with the second target network device is successfully established, wherein the first indication information is used for indicating identification information of the second target network device selected from the at least one target network device.
In the same field of endeavor, Park teaches wherein sending first indication information to the source network device if the connection with the target network device is successfully established (see, Park: para. [0096] teaches wherein “when the handover execution is completed and the UE 230 first receives data from the target eNB 220, the UE 230 may transmit a handover indication message to the source eNB 210.), wherein the first indication information is used for indicating identification information of the target network device selected from the at least one target network device (see, Park: para. [0200] teaches wherein “the handover indication message may include an identifier, e.g., PCI (physical cell identity) or an index assigned by the source eNB 210, for the selected target eNB”.).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Cheng with the teachings of Park in order to inform the source base station so that the source base station may decide the next appropriate action for UE (e.g., the source eNB receiving the handover indication message may transfer the handover indication message to the target eNB (see, Park: para. [0096].). 

Regarding claim 6:
Park further teaches wherein after sending the first indication information to the source network device, the method further comprises: disconnecting from the source network device (see, Park: para. [0096] teaches wherein “After transmitting the handover indication, the UE detaches from the source eNB 210 by disconnecting a connection to the source eNB 210 (S652)”).

Regarding claim 12:
As discussed above, Cheng teaches all limitations in claim 9.
Claim 12 is directed towards a method for handover processing by a source network device (see, Cheng: Fig. 4B, CDMA BS 410), the method further comprising the features of claim 5 from the perspective of the source network device. Therefore, claim 12 is also rejected under similar rationale to claim 5.

Regarding claim 18:
As discussed above, Cheng teaches all limitations in claim 15.
Claim 18 is directed towards the terminal device of claim 15 that is further limited to perform the similar features to claim 4, 5, and 6 combined. As such, claim 18 is rejected under similar rationale to claim 4, 5, and 6.

Claims 8, 14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng in view of Kadiri.

Regarding claim 8:
As discussed above, Cheng teaches all limitations in claim 7.
	Cheng does not explicitly teach wherein before initiating the connection to the second target network device, the method further comprises: sending second indication information to the source network device, wherein the second indication information is used for notifying that the connection with the first target network device fails.
	In the same field of endeavor, Kadiri teaches wherein before initiating the connection to the second target network device, the method further comprises: sending second indication information to the source network device, wherein the second indication information is used for notifying that the connection with the first target network device fails (see, Kadiri: para. [0055] teaches wherein “some techniques and apparatuses described herein … provide other signaling that the UE can use to notify a source BS that the US has experienced a handover failure”, the other signaling is equivalent to the second indication information. Support is found in para. [0054] of 62/696,180).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Cheng with the teachings of Kadiri in order to rectify the handover failure without a loss of a source connection between the UE and the source BS, thereby improving communication of the UE (see, Kadiri: para. [0055], support is found in para. [0054] of 62/696,180). 

Regarding claim 14:
As discussed above, Cheng teaches all limitations in claim 9.
Claim 14 is directed towards a method for handover processing by a source network device (see, Cheng: Fig. 4B, CDMA BS 410), the method further comprising the features of claim 8 from the perspective of the source network device. Therefore, claim 14 is also rejected under similar rationale to claim 8.

Regarding claim 19:
As discussed above, Cheng teaches all limitations in claim 15.
Claim 19 is directed towards the terminal device of claim 15 that is further limited to perform the similar features to claims 7 and 8. As such, claim 19 is rejected under similar rationale to claims 7 and 8.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Cheng in view of Park further in view of Hong et al. (US 10,856,201 Be, hereinafter Hong).

Regarding claim 13:
As discussed above, Cheng in view of Park teaches all limitations in claim 12.
	Chen in view of Park does not explicitly teach wherein after receiving the first indication information sent by the terminal device, the method further comprises: sending a reconfiguration message containing the at least one target network device to the terminal device; and disconnecting from the terminal device.
	In the same field of endeavor, Hong teaches wherein sending a reconfiguration message containing the at least one target network device to the terminal device (see, Hong: Claim 2 teaches wherein the source eNB transmits a Radio Resource Control (RRC) connection reconfiguration message including mobility control information to the UE.); and disconnecting from the terminal device (see, Hong: Claim 2 further teaches wherein the connection to source eNB is disconnected after the source eNB transmits the RRC reconfiguration message.).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Cheng in view of Park with the teachings of Hong in order to decrease a service interruption delay in a handover and to configure the UE with an improved handover mode for reducing service interruption (see, Hong: Abstract). 

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office Action. Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JI-HAE YEA whose telephone number is (571) 270-3310.  The examiner can normally be reached on MON-FRI, 7am-3pm, ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571) 272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.Y./Examiner, Art Unit 2471     


/CHI H PHAM/Supervisory Patent Examiner, Art Unit 2471